280 F.2d 431
John BYERSv.Tracy A. HAND, Warden, Kansas State Penitentiary, Lansing, Kansas.
No. 6293.
United States Court of Appeals Tenth Circuit.
March 24, 1960.

Appeal from the United States District Court for the District of Kansas.
Arthur L. Claussen, Topeka, Kan., and Richard J. Briskey, Denver, Colo., for appellant.
John Anderson, Jr., Atty. Gen. of Kansas, and J. Richard Foth, Asst. Atty. Gen. of Kansas, for appellee.
Before MURRAH, Chief Judge, and BRATTON and LEWIS, Circuit Judges.
PER CURIAM.


1
Affirmed without written opinion, on the ground that appellant had not exhausted his state court remedies by applying to the United States Supreme Court for a writ of certiorari, and the United States District Court for the District of Kansas is without jurisdiction.